IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2008
                                     No. 07-41047
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

KENNETH DEAN MAYES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                           USDC No. 4:06-CR-265-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Kenneth Dean Mayes
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Mayes has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.